DUFOUR, J.
This is an appeal from a judgment con*422demning a surety on a forthcoming release bond to produce the property or to pay the amount of the judgment.
June 14, 1911.
Rehearing refused, June 30, 1911.
No written answer to the rule was made until after judgment and, at the hearing, no complaint was made except that the sheriff’s return was false. This was not done until after the writ of fi fa, and the sheriff’s return had been offered in evidence and received without objection.
In ruling out the offer of proof that the return was un- • true the trial judge said:
“If what you say were true, no judicial paper would be worth the paper it is written- on. _ If you think that the sheriff’s return does not state the facts correctly, take a rule to have the return corrected, and, after correction, offer it as-corrected. Of course you are not at the mercy of the sheriff, but you' have to take proceedings directly against him, giving notice to the parties in interest.”
We find no error in the ruling.
Judgment affirmed.